Citation Nr: 0101397	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-19 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for intestinal 
obstruction, small bowel, due to post-operative adhesions, 
evaluated at 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from March 1952 to March 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The veteran has asserted that he is unable to work due to his 
post-operative bowel disorder.  The issue of entitlement to a 
total rating for compensation purposes based on individual 
unemployability is referred to the RO for action deemed 
appropriate.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these general reasons, a remand is required.  

Specifically, a remand is required because the veteran's 30 
percent disability is currently rated under the provisions of 
Diagnostic Code 7301.  Under this code, a 50 percent 
evaluation requires that the evidence show that the veteran 
has had severe adhesions with definite partial obstruction 
shown by x-ray study, frequent and prolonged episodes of 
severe colic, distention, nausea or vomiting following severe 
peritonitis, a ruptured appendix, a perforated ulcer, or an 
operation with drainage.  In this regard, the Board notes 
that the June 1999 VA examiner failed to order an x-ray study 
of the veteran's gastrointestinal tract.  Given that the 
provisions of Diagnostic Code 7301 require x-ray evidence of 
severe adhesions with definite partial obstruction and there 
is no recent x-ray evidence of record, pursuant to the duty 
to assist, this issue must be remanded for another 
examination, to include a gastrointestinal x-ray study.  

The veteran apparently lives part of each year in Michigan 
and part in Arizona.  In the past, mail from the RO addressed 
to him in Michigan has been returned from the postal service 
because the veteran was "TEMPORARILY AWAY".  In connection 
with action requested in this remand, the RO should insure 
that the veteran is contacted at his current residence, 
whether in Michigan or Arizona.  The assistance of his 
representative may be helpful in determining the current 
residence of the veteran.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should insure that all contact 
with the veteran required herein is made 
to him at his appropriate address, 
whether in Michigan or Arizona.

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for his 
service-connected small bowel 
obstructions, after small bowel resection 
surgery, since November 1997.  After 
securing the necessary release, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources.

3.  The RO should then schedule a VA 
gastrointestinal examination to determine 
the extent of his service-connected 
intestinal obstruction, small bowel, due 
to post-operative adhesions.  All 
necessary tests should be performed, to 
include x-ray studies.  If x-ray 
examination is not felt to be warranted 
or advisable in this case, the examiner 
should so state and provide an 
explanation.  The examiner should report 
findings in terms consistent with the 
provisions of Diagnostic Codes 7301, 7328 
and 7332.  The claims file and a copy of 
the rating criteria should be made 
available to the examiner for review 
before the examination.

4.  The RO must review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

The RO should also ensure that all 
development requested by the Board has 
been completed in full, to the extent 
possible.  If not, corrective action 
should be taken.

5.  Next the RO should readjudicate the 
veteran's claim, considering the 
additional evidence newly associated with 
the claims folder.  The application of 
Diagnostic Codes 7301, 7328 and 7332 
should be considered.  If the action 
taken is adverse to the veteran, the 
veteran and his representative should be 
afforded a supplemental statement of the 
case, to include a summary of relevant 
evidence and a citation and discussion of 
applicable laws and regulations.  They 
should be afforded an opportunity to 
respond to the supplemental statement of 
the case before the claim is returned to 
the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until further informed. The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


